DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The claim amendment filed on 03/09/2021 has been entered. The following is an examiner’s statement of reasons for allowance of pending Claims 1, 4-8: 
Independent Claim 1 has been amended and is allowable because the prior art of record fails to disclose, teach, or suggest the following:
quantifying, at calculation unit, the extracted pulmonary vessels wherein the locating, at the analysis unit, voxels of pulmonary vessels with respect to the surface of the lobe further comprises: forming at least one offset surface as a set of voxels at a predefined distance inwardly from the surface of the lobe; and after forming the at least one offset surface, locating voxels that correspond to intersections between the extracted pulmonary vessels and the at least one offset surface, and wherein the quantifying, at the calculation unit, the extracted pulmonary vessels further comprises: quantifying the extracted pulmonary vessels based on the intersections between the extracted pulmonary vessels and the at least one offset surface such that a distribution of pulmonary vessels is measured to correspond to an anatomical structure of pulmonary vessels.
Claims 4-8 are dependent upon Claim 1 and are, therefore, allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667     

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667